IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5736

CEDRIC PLUMMER,

      Appellee.


_____________________________/

Opinion filed October 6, 2017.

An appeal from the Circuit Court for Leon County.
Martin Fitzpatrick, Judge.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellant.

Andy Thomas, Public Defender, Laurel Cornell Niles, Assistant Public Defender,
Tallahassee, for Appellee.




LEWIS, J.

      Appellant, the State of Florida (“the State”), seeks review of an order granting

postconviction relief on one of the claims filed by Appellee, Cedric Plummer, in his
motion filed pursuant to Florida Rule of Criminal Procedure 3.850.                For the

following reasons, we affirm the order on appeal.

      The State charged Appellee with attempted armed robbery with a deadly

weapon (Count I) and robbery with a non-deadly weapon (Count II) for acts that

occurred on or about April 8, 2011. In Count II, the State alleged that Appellee

carried a BB gun in the course of the robbery.

      During Appellee’s trial, Sergeant Brian Pearson was asked whether he was

able to determine whether the gun at issue was in fact a handgun, to which he replied,

“Well, it was a BB gun is what it turned out to be.” When asked what it was about

the gun that told him that it was not an actual firearm, Pearson replied:

      Well, it says, be careful, you know, don’t point it at anybody. But on
      the tip of it it has got where the red circle used to be as far as to indicate
      that this is a BB gun. And that’s been removed. Because most BB
      guns, if you look, will have a red tip on the end to identify that this is
      not an actual firearm. It has got a clip area where a magazine or a clip,
      if you want to say, goes into the grip. And that the chamber is small,
      BB gun.

      During his closing arguments, trial counsel argued in part:

              The problem is, if you recall, I asked the sergeant, well, where
      does it say it is a BB gun? He looked at it, kind of flipped it here, turned
      it to the left, turned it to the right. He asked permission to look inside
      it. That was granted. He looked at it with his own hand and it doesn’t
      say that.
              So, in other words, ladies and gentlemen, we don’t know what
      this is. The sergeant is assuming this is a BB gun. But, ladies and
      gentlemen, in our legal system we don’t assume. These are very serious
      charges. We don’t assume someone is guilty. . . .
              As you recall, I asked the sergeant, well, where are the BBs?
                                            2
There wasn’t [sic] any BBs in the item. Okay. Well, what about the
chamber? You will take this back. You will notice there is no clip here.
I said, well, was there one with BBs in it when you found it? No. Did
anybody find any BBs anywhere? No.
       So the only thing we’re based on, the only reason why this is
called a BB gun, is because the sergeant said it was. We don’t know
what this is. Is it a dart gun? Is it a water gun? We don’t know what
it is. And just because something is labeled, not a toy, I would submit
to you, ladies and gentlemen, that doesn’t mean anything. In our
litigious society almost everything is labeled with a warning because
nobody wants to be sued. That doesn’t make this a weapon.
       A nerf dart set, ladies and gentlemen, has a warning to it. I
certainly don’t think a nerf dart set is considered a weapon. I would not
be persuaded one bit by that.
       Ladies and gentlemen, I will agree with Ms. Walters on one
thing. Please do not leave your common sense. Obviously, everything
that’s labeled as this is, not a toy, does not mean it is a weapon. . . .
       And, again, it is important, ladies and gentlemen, that’s what
[Appellee] is charged with. He is charged with having a weapon. This,
ladies and gentlemen, as far as I can tell, it is not a weapon. We don’t
know what it is because there is no evidence other than one sergeant
saying, yeah, it is a BB gun. Well, where are the BBs? There is no
chamber in it. It doesn’t say that. We don’t know what it is. It is just
an object.
       I remember jotting this down as Ms. Walters was giving part of
her closing. It is not what the witness thinks, but what the object is.
The reason I say that is because if the sergeant or anyone else says, oh,
this is a 9-millimeter Glock, that doesn’t make this a 9-millimeter
Glock. It is not what the witness thinks it is, it is what the object is.
       This object is plastic, as the sergeant admitted. It has no BBs. It
doesn’t even have the red mark, as he pointed out. It is not even
chambered. We don’t know what it does. It is just an object that the
robber allegedly had.
       And based on essentially an assumption, we have a charge of
robbery with a non-deadly weapon. And I submit to you, ladies and
gentlemen, that simply cannot stand beyond and to the exclusion of
every reasonable doubt because we don’t know what this is, outside of
an opinion.
       Now, on page 3 . . . a weapon, quote, unquote, is defined to mean
any object that could be used to cause death or inflict serious bodily
                                    3
      harm.
              Ladies and gentlemen, I don’t believe that object can cause death
      or inflict serious bodily harm. We have no testimony that it can, first
      of all. . . . There was no evidence, testimonial or otherwise, that this
      object could cause death or inflict serious bodily harm.

              ....

             This exhibit, I believe it is Exhibit 7, which you will have in your
      deliberation room, the State has painted it to be – well, as a variety of
      things, but I suppose now it is a BB gun. The problem is we have no
      evidence outside of the opinion of the sergeant of what it is. No one
      tested it. It is just a plastic object with markings on it . . . .

The prosecutor argued in response:

             He said it is what it is. That it is not what I think, it is not what
      the sergeant thinks, it is not what he thinks. Correct. He’s absolutely
      correct. It is what you think. You are the triers of fact.
             So you take this item back, and you take the evidence that is
      presented in front of you, including the sergeant’s testimony, that he is
      familiar with BB guns, he is familiar with firearms. This is not a
      firearm. We have never alleged that it was. But the sergeant said, I am
      familiar with BB guns and this has every indication to him that it is a
      BB gun.
             And if you believe the sergeant’s testimony, that is enough. That
      is absolutely enough for you to say, this is a BB gun, and we think it is
      a weapon, and we’re going to find him guilty. This is enough.

The jury found Appellee guilty as charged on both counts. This Court per curiam

affirmed Appellee’s judgment and sentences. See Plummer v. State, 113 So. 3d 3, 3

(Fla. 1st DCA 2013).

      In his Amended Rule 3.850 Motion for Postconviction Relief, Appellee raised

eights claims, only one of which is at issue in this appeal. In Ground 6, Appellee

alleged that his trial counsel was ineffective in failing to investigate and make a
                                           4
determination that the alleged BB gun was actually an air pistol only capable of

firing rubber darts.

      During the evidentiary hearing on Appellee’s claim, postconviction counsel

called Josh Wright, a forensic consultant in the area of ballistics, who testified that

he reviewed several photos of the gun at issue in this case, as well as the actual gun.

When asked if the gun was a firearm, he replied, “It’s what’s referred to as an airsoft

gun. An airsoft gun is not a firearm.” When asked to describe an airsoft gun, he

replied, “An airsoft gun is, essentially, it’s a toy. . . . [I]t shoots plastic pellets and

it’s used for training exercises with law enforcement and military. And it’s also used

kind of like paintball where – and anybody can buy one of these guns and then they

can kind of have battles against each other . . . .” When asked if he considered the

airsoft gun to be a deadly weapon, Wright replied, “It is not a deadly weapon.” When

asked what led him to that opinion, he replied, “Just my familiarity with firearms,

airsoft guns, the research I did on this particular airsoft gun. And being able to

determine how much the projectiles weigh and how many feet per second they’re

moving, I can determine that there’s . . . they don’t do much damage to bare skin if

you’re fired point blank. And so, therefore, it’s not a deadly weapon in my opinion.”

When asked if it was a BB gun, he replied, “It is not a BB gun. A BB gun fires steel

either pellets . . . or copper BBs, whereas a pellet gun can shoot either BBs or lead

pellets.” He explained that the airsoft gun shoots plastic pellets with a lighter mass

                                            5
than the projectiles fired from BB guns. When asked if he determined the gun to be

a weapon “at all,” he replied, “I determined that it was not a weapon. You can do –

you can injure somebody. If you shoot them point blank in the eye, you would

probably send them to the hospital. I would also say that there’s some powerful

squirt guns that if you take a shot straight in the eye that it would do the same thing.”

He described the airsoft gun as a “high end toy” that could not cause death. When

asked if it could inflict serious bodily injury, he replied, “Not in my opinion. . . .

[M]aybe if you got shot right in the eye and it was at a pretty close range, say within

ten feet, then you could possibly get sent to the hospital. But, you know, besides

that or possibly taking one down the windpipe, I don’t think you’re going to be

seriously injured by one of these airsoft guns.”           Wright testified on cross-

examination that “[i]f you took one right on the retina directly on the eye, maybe

you would have blindness.” He further testified, “I don’t know of any cases where

somebody’s been blinded by an airsoft gun.”

      Trial counsel was asked during the evidentiary hearing what type of gun was

involved in Appellee’s case, to which he replied, “I’m trying to remember this from

memory. But I believe it was a – I want to say it was a – not necessarily a BB gun

but like an airsoft sort of pellet gun, something of that – something of that nature.”

He believed both parties referred to the gun as a BB gun at trial. When asked if there

was a difference between an airsoft gun and a BB gun, trial counsel replied in part,

                                           6
“My understanding and, again, that was – I believe understanding on both parties

was that this was a – I want to say a pellet or a BB gun and I realize there are

differences because of the projectile. One is a BB which is slightly different than

what a pellet is. And the reason I say layman’s terms or offhand because I think that

was easier for everyone to understand including jurors. I am aware there is a – there

are technical differences between the two.”

      Following the attorneys’ arguments, the trial court set forth in part:

             I think the evidence that could have been presented here about
      what an airsoft gun is and what an airsoft gun is capable of doing would
      have benefitted [Appellee] greatly in refuting that aspect of the – the
      charge against him.
             There is a distinction between a BB gun and an airsoft gun. A
      BB gun can break your skin and cause problems other than in your eye.
      There is no evidence here that this gun was pointed at anybody’s eye.
      So, as I read the definition . . . a non-deadly weapon would have to be
      used in such a way that it could cause death or permanent
      disfigurement. Used in such a way to cause those things. And if it was
      pointed at your eye from a foot-and-a-half away, it may qualify as that.
      But if it’s held at your waist and pointed at the ground I don’t know if
      it does.
             I think that his defense could have benefitted from testimony
      similar to what I heard today regarding the type – the exact type of
      object we had here. I want to say weapon but it’s not a weapon, it’s a
      – I think it is a toy.

             ....

             I think a jury would have to determine that an airsoft gun –
      because this was referred to as a BB gun even under [trial counsel’s]
      testimony. There’s a distinction there that might make a difference in
      the eyes of a jury, especially when you have a guy that comes up and
      says, you know, the difference between a BB gun and an airsoft gun is
      BB guns travel between 600 feet per second and 1200 feet per second
                                          7
      and airsoft gun is under 600 feet per second and won’t break your skin
      and the only way it ever hurts you is if it hits you right in the middle of
      your pupil . . . .
             But I think that there is a potential here and there is – I think you
      have satisfied both prongs under Strickland to convince me that that
      should be an issue that is put before a jury whether this is indeed a
      weapon under the statutes. So I do think you have a basis for a new
      trial on that issue.

             ....

              I do think that the jury could properly consider whether there was
      – the problem is the evidence here, if presented in the same fashion,
      would probably result in a conviction for a robbery but I’m not certain
      that it would be a robbery with – with a non-deadly weapon. . . .

      In the Order Granting Ground VI of Defendant’s 3.850 Motion for

Postconviction Relief, the trial court set forth the following with respect to Ground

6:

             The Defendant claims that trial counsel rendered ineffective
      assistance of counsel for failure to investigate and present evidence that
      the alleged BB gun was actually an air soft pistol only capable of firing
      rubber darts at a very slow speed. [Trial counsel] testified during the
      evidentiary hearing that he and the Assistant State Attorney were aware
      the gun in evidence, State’s Exhibit 7, was not a “real” firearm.
      However, [he] also testified that he did not hire or consult with an
      expert to determine if the gun in evidence was a weapon. The trial
      record refers to the gun as a BB gun. There was no evidence during the
      trial to refute this description. Although [trial counsel] made an
      argument during his closing statements regarding how the gun was
      defined, stating that “we don’t really know what kind of gun it is[]”
      there was no evidence presented during the trial by trial counsel to
      describe the gun, although it was in evidence and could have been more
      accurately described for the jury. In fact, Joshua Wright, a Ballistics
      expert, testified during the evidentiary hearing that in his expert
      opinion, the gun was a toy and could not cause death or serious bodily
      injury. Mr. Wright did acknowledge that if someone were shot directly
                                           8
      in the eye, that may cause some injury to the person’s eye. However,
      there is nothing in the trial record that indicates the gun was ever used
      in this manner, or threatened to be used in that manner. . . . The Court
      finds the testimony of Mr. Joshua Wright credible, and believes that
      such evidence might have been sufficient to persuade a jury that no
      weapon was used during the robbery. Had such evidence been
      presented, it may have changed the jury’s verdict, thus demonstrating
      prejudice to Defendant. The Court finds that the Defendant has met his
      burden in proving that [trial counsel] was ineffective as to Ground VI.

The trial court ordered that Appellee was entitled to a new trial on Count II. This

appeal followed.

      In order to establish a successful ineffective assistance of counsel claim, a

defendant must show that counsel’s actions or omissions were deficient and that the

deficiency so affected the proceeding that confidence in the outcome is

undermined. Johnston v. State, 70 So. 3d 472, 477 (Fla. 2011) (citing Strickland v.

Washington, 466 U.S. 668 (1984)). When assessing alleged deficiency, a court must

determine whether the identified acts or omissions were outside the wide range of

professionally competent assistance. Johnston, 70 So. 3d at 477. There is a strong

presumption that counsel’s actions were reasonable. Id. “‘[S]trategic decisions do

not constitute ineffective assistance of counsel if alternative courses have been

considered and rejected and counsel’s decision was reasonable under the norms of

professional conduct.’” Id. (Citation omitted). “[C]ourts should make ‘every effort

. . . to eliminate the distorting effects of hindsight, to reconstruct the circumstances

of counsel’s challenged conduct, and to evaluate the conduct from counsel’s

                                           9
perspective at the time.’” Pennington v. State, 34 So. 3d 151, 155 (Fla. 1st DCA

2010) (quoting Evans v. State, 975 So. 2d 1035, 1043 (Fla. 2007)). The defendant

“‘must establish that no competent counsel would have taken the action that his

counsel did take.’” Putman v. Head, 268 F.3d 1223, 1243-44 (11th Cir. 2001)

(citation omitted). The prejudice requirement is satisfied if there is a reasonable

probability that but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Id. A reasonable probability is “one sufficient to

undermine this Court’s confidence in the outcome of the trial. . . .” Simmons v.

State, 105 So. 3d 475, 498 (Fla. 2012). In reviewing a decision of the postconviction

court denying claims after an evidentiary hearing, an appellate court reviews the trial

court’s findings of fact, credibility of evidence, and weight of the evidence under the

competent, substantial evidence standard of review. Reynolds v. State, 99 So. 3d
459, 486 (Fla. 2012). A trial court’s application of the law to the facts is reviewed

de novo. Id.

      Appellee was charged with a violation of section 812.13(2)(b), Florida

Statutes, which provides that an offense is a first-degree felony if in the course of

committing a robbery, the offender carried a weapon. If no firearm, deadly weapon,

or other weapon is used during a robbery, then the offense is a second-degree felony.

§ 812.13(2)(c), Fla. Stat. The trial court in this case instructed the jury in accordance

with the Florida Standard Jury Instructions, which define “weapon” as “any object

                                           10
that could be used to cause death or inflict serious bodily harm.” Fla. Std. Jury Instr.

(Crim.) 15.1.

      The State argues on appeal with respect to the deficiency prong of Strickland

that the trial court improperly employed a hindsight analysis, failed to give deference

to trial counsel’s strategic decisions, and failed to make a finding on how trial

counsel’s performance fell outside the “wide range standards standard.” According

to the State, trial counsel’s testimony, his cross-examination of Sergeant Pearson,

and his closing argument demonstrate that his performance was not deficient. The

problem with the State’s argument, however, is that while trial counsel may have

chosen to undertake a strategy where he would use “layman’s terms,” that strategy

led to a situation where the only evidence before the jury about the gun was that it

was a BB gun. Rather than investigating and determining what the gun actually was,

counsel repeatedly told the jury that no one knew what the plastic item was. Yet,

the jury heard testimony from a law enforcement officer that the item was a BB gun.

While counsel testified at the evidentiary hearing that it was “easier” for everyone

to understand by simply using layman’s terms, Mr. Wright testified during the

evidentiary hearing that a BB gun is not the same thing as an airsoft gun. Thus, this

was not a situation where Sergeant Pearson simply used another name for what the

item was. Instead, he testified that it was an item that, according to the ballistics

expert, it was not. Had an expert been called, the jury would have heard that the

                                          11
gun, contrary to what Sergeant Pearson testified to, was not a BB gun. Moreover,

while trial counsel testified that he did not think the technical issue concerning the

gun was an issue that was necessary to address, he spent a considerable amount of

time during closing arguments discussing the nature of the gun and whether it could

be considered a weapon. Although trial counsel is correct that it was a jury question

as to whether the gun was a weapon, the jury did not have all of the information

before it necessary to make that determination because of the defense’s failure to

investigate the gun at issue.

      The State alternatively contends that even if it could be said that trial counsel’s

performance was deficient, the trial court erred in determining that the deficiency

prejudiced Appellee. According to the State, trial counsel made a strong argument,

without Wright’s testimony, that the gun did not qualify as a weapon. However, as

we stated, the jury heard testimony from a law enforcement officer that the gun was,

in fact, a BB gun. There was no conflicting evidence on that point. Had Mr. Wright

or another expert testified on behalf of the defense that the gun was an airsoft gun

and explained, as Mr. Wright did, the nature of that item and the difference between

it and other guns, the jury, as the trial court found, may have determined that the

item was not a weapon. While the dissent relies upon Mr. Wright’s testimony that

the airsoft gun could injure someone’s eye in support of the conclusion that Appellee

failed to demonstrate prejudice, Wright also testified that, in his opinion, the airsoft

                                          12
gun was “not a weapon,” and he likened the potential injury that the “high end toy”

could cause to that of a powerful squirt gun. He also testified that he knew of no

cases where someone had been blinded by an airsoft gun. Given such, we are unable

to determine, as does the dissent, that no prejudice has been shown in this case. As

did the trial court, we conclude that Appellee has demonstrated prejudice given that

our confidence in the outcome of the trial has been undermined by trial counsel’s

deficient performance. We, therefore, affirm the order on appeal.

      AFFIRMED.

ROBERTS, J., SPECIALLY CONCURS WITH OPINION; WINSOR, J.,
DISSENTS WITH OPINION.




                                        13
ROBERTS, J., specially concurring.

      It is well known to mothers and teachers that “BB guns are dangerous. You’ll

shoot your eye out.” 1 A BB gun is a gun that relies on either a spring or compressed

gas to propel a .177 caliber (4.5 millimeter) steel sphere out the barrel and

downrange to the target.2 The BBs weigh one-third of a gram and have muzzle

velocities between 350 and 600 feet per second.3 At these velocities, the relatively

dense BB can easily penetrate an eyeball and has been known to penetrate some

victims’ skulls producing brain injury or even death. 4

      This airsoft gun, on the other hand, fired a six millimeter (.243 caliber) plastic

projectile “anywhere between 290 and 315 feet per second.”5 These projectiles are

typically less than one-fourth of a gram. 6 The lighter weight, lower velocity, and

larger size of the airsoft projectiles consequently have much less striking and


1
  A Christmas Story (MGM/UA Entertainment Co. 1983).
2
  Wikipedia, http://en.wikipedia.org/wiki/BB_gun (last visited Aug. 2, 2017).
3
  Id.
4
  See BB and Pellet Gun-Related Injuries – U.S., June 1992-May 1994, Morbidity
and      Mortality        Weekly        Report      (December        15,      1995)
http://www.cdc.gov/mmwr/preview/mmwrhtml/00039773.htm (sixteen year old
sustained a severe midbrain injury after shooting the BB through the roof of his
mouth); Boy, 10, dies after his brother accidentally shoots him in the head with a
BB gun at close range, Daily Mail Reporter (March 21, 2013, 5:31 PM)
http://www.dailymail.co.uk/news/article-2297127/Boy-10-dies-brother-
accidentally-shot-head-BB-gun.html (boy dies after being shot from six inches
away, above his right ear, which penetrated his skull).
5
  This was testified to by Josh Wright.
6
   Wikipedia, https://en.wikipedia.org/wiki/Airsoft_pellets (last visited August 3,
2017).
                                         14
penetrating power than a BB fired from a BB gun.

      Other than welts on the skin, the only serious injuries ever reported for airsoft

guns are eye injuries. Most of these eye injuries are non-penetrating and usually

result in full recovery; however, penetration with loss of eyesight has occurred.7

      The jury was required to determine whether the gun used in this case was a

weapon as defined in the Florida Standard Jury Instruction. Dale v. State, 703 So.
2d 1045, 1046 n.1 (Fla. 1997). A weapon is defined as “any object that could be

used to cause death or inflict serious bodily harm.” Id. at 1047; Fla. Std. Jury Instr.

(Crim.) 15.1. Defense counsel’s failure to determine that the gun used in this crime

was an airsoft gun rather than a BB gun and to present that information to the jury

was deficient. Given the significant difference in energy and wounding potential

between a BB gun and an airsoft gun, it is likely that the jury would have reached a

different result. If counsel had thoroughly investigated the weapon used, he may

have been able to effectively bring out these differences through cross-examination

and show that the weapon was not being used in a way that would inflict serious

bodily harm.




7
  Tarek A. Shazly, MD, & A. K. Al-Hussaini, MD, Pediatric Ocular Injuries From
Airsoft Toy Guns, 49 J. of Pediatric Ophthalmology & Strabismus 54, 54-57 (2012)
(review of ocular injuries to children from airsoft guns).

                                          15
 WINSOR, J., dissenting.

      Even if the court were correct—even if any competent attorney would have

 rounded up an expert to say Plummer’s “weapon” was not a BB gun but an airsoft

 pistol—we should reverse. Deficient performance gets you only halfway there.

 Plummer had to also show prejudice under Strickland v. Washington, 466 U.S. 668

 (1984), and he didn’t.

                                              I.

      A jury convicted Plummer of robbing a Circle K with a weapon. At trial, the

 State presented the “weapon,” which a police officer testified was a BB gun.

 Plummer’s trial attorney challenged this testimony, extensively cross-examining the

 officer and arguing to the jury that the officer was simply making an assumption. In

 closing, counsel argued that “[w]e don’t know what this is. Is it a dart gun? Is it a

 water gun? We don’t know what it is.”

      The court instructed the jury that a “weapon” was “any object that could be

 used to cause death or inflict serious bodily harm.” See also Fla. Std. Jury Instr.

 (Crim.) 15.1. 1 Plummer argued the gun didn’t meet this definition, the State argued

 it did, and the jury sided with the State.


      1
        Florida’s robbery statute enhances the offense degree when the offender
“carried a weapon,” but the statute does not define what qualifies as a weapon.
§ 812.13(2)(b), Fla. Stat. (2010). Plummer does not challenge the instruction on
what constitutes a “weapon” for these purposes, and the supreme court has called
the definition used here “a correct statement of the law,” Dale v. State, 703 So. 2d
                                         16
      Plummer then filed a postconviction motion, claiming (among other things) that

 counsel should have investigated whether the gun was in fact a BB gun. At the

 postconviction hearing, Plummer’s ballistics expert said the pistol was not a BB gun

 but an airsoft gun, essentially a toy. 2 The expert explained that the gun shoots plastic

 pellets, unlike BB guns, which shoot metal projectiles (otherwise known as BBs). He

 opined that the gun was not a weapon and would not likely cause serious injury. But

 he then acknowledged “maybe if you got shot right in the eye and it was at a pretty

 close range, say within ten feet, then you could possibly get sent to the hospital.”

 Similarly, he said that “[i]f you took one right on the retina directly on the eye, maybe

 you would have blindness.” At the same evidentiary hearing, Plummer’s trial

 attorney testified that he did not think an expert was necessary; he believed the jury

 could decide whether the gun was a “weapon” as defined in the jury instructions.

      The lower court found that evidence that the “weapon” was an airsoft pistol and

 not a BB gun might have been enough to persuade the jury that Plummer did not

 carry a “weapon” when he robbed the Circle K. The court concluded Plummer had

 met his Strickland burden, and it ordered a new trial. This court reaches the same

 wrong conclusion.



1045, 1046 (Fla. 1997).
      2
       As the jury heard, the gun said right on it: “Not a toy, 6-millimeter caliber
model. Wear eye protection to prevent serious injury to the eyes.”

                                           17
                                          II.

      To show sufficient prejudice, Plummer had to show “a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the proceeding would have

 been different.” Id. at 694. As already noted, Plummer’s own expert testified that an

 airsoft gun could cause permanent injury: he acknowledged that it could cause

 blindness or other hospital-worthy injuries.3 Even if counsel were deficient for not

 finding someone to offer that very opinion, we should not say there is a reasonable

 probability that the verdict would have been different. In other words, we should not

 say there is a reasonable probability that the jury would have found the gun could not

 inflict serious bodily harm after hearing Plummer’s own expert admit the gun could

 inflict serious bodily harm. Because Plummer failed Strickland’s prejudice prong,

 we should reverse.




      3
        Although we should limit our review to the record, it is noteworthy that the
expert’s acknowledgment is consistent with the wide-ranging, extra-record materials
the special concurrence marshaled. See Concurring Op. of Roberts, J., at 2 & n.7
(noting that airsoft guns have caused “penetration with loss of eyesight” (citing
Tarek A. Shazly, MD, & A. K. Al-Hussaini, MD, Pediatric Ocular Injuries From
Airsoft Toy Guns, 49 J. of Pediatric Ophthalmology & Strabismus 54, 54-57
(2012))).
                                       18